Citation Nr: 1828431	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of cerebral palsy, to include right arm pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to September 1978 when he was discharged, honorably, by way of Medical Board.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2017 the Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This matter was previously before the Board in October 2017 and was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative medical evidence of record establishes that the Veteran's preexisting cerebral palsy was aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for cerebral palsy have been met.  38 U.S.C. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In its previous remand, the Board indicated that the evidence of record appeared to demonstrate that the Veteran had cerebral palsy that preexisted his active duty service.  The Veteran testified before the undersigned VLJ that he believed the constant pull-ups and push-ups during his boot camp physical training had aggravated his right arm cerebral palsy residuals, specifically regarding pain.

In September 2017 the Veteran's private physician Dr. J.G. opined that after reviewing the Veteran's service personnel and service treatment records (STRs) that his right arm pain was aggravated beyond the normal progression during his active duty in the military. 

In November 2017 a VA examiner addressed the question of aggravation of the Veteran's preexisting cerebral palsy and opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by his service.  As rationale for this conclusion the cited the Veteran's history, STRs, examination, and medical literature which made the question of aggravation of his cerebral palsy residuals "plausible."

An addendum opinion was requested by the RO in March 2018 and provided in April 2018.  The VA examiner offered a negative opinion regarding service aggravation of the Veteran's preexisting cerebral palsy, however in doing so the examiner applied the incorrect standard, finding that it was less likely as not that the cerebral palsy was aggravated by the Veteran's service.  
The Board finds that entitlement to service connection for cerebral palsy is warranted.  The Veteran had a preexisting cerebral palsy diagnosis which was aggravated by his active duty service according to the competent medical opinions of VA and private medical professionals.

There is no clear and unmistakable evidence to rebut the presumption that the Veteran's cerebral palsy symptoms were aggravated by his active duty service; that is, that the increase was due to the natural progress of the disability.  The Board finds that the most probative evidence of record is the opinion of the November 2017 VA examiner which relied the Veteran's STRs, current VA examination, and current medical literature.  The Board finds that this opinion supports the previous opinion of Dr. J.G. which noted that the Veteran's right arm pain was aggravated by his active duty service.  What is left is the April 2018 VA addendum opinion provided by a different VA examiner which, as stated above, applied the incorrect standard to determine the question of in-service aggravation of the Veteran's cerebral palsy.  Therefore, the April 2018 VA opinion is not clear and unmistakable evidence that the in-service increase was due to the natural progress of the disability.  Thus, viewing the evidence as a whole, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's cerebral palsy was aggravated by his active duty service and therefore service connection is warranted.


ORDER

Entitlement to service connection for residuals of cerebral palsy, to include right arm pain is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


